No.:MV/HB+
§ § ll §§ §

AFFIDAVIT IN SUPPORT OF APPLICATION

SEP 18 2018

INTRODUCTION
C|erk, L)'. S. District Court

_ Eastern District of Tennessee
l, Task Force Officer Zachary S. Standefer, being duly sworn, depose ,e,n}zlrs§ate|@s

follows: -

l. l am a deputized Task Force Officer With the Drug Enforcement Administration
(DEA), United States Departnient of Justice, and have been since December 2014. Prior to this
assignment, l Worked as an agent With the Tennessee 7th l udicial District Crime Task Force (7th
JCTF) from November 2012 until December 2014. l am employed by the Oak Ridge, Tennessee
Police Department (ORPD) as a narcotics investigator and have been employed by C)RPD fora
total of six years. As such, l am a law enforcement officer of the United States Within the
meaning of 18 U.S.C. § 2510(7) and I am empowered by law to conduct investigations, and to
make arrests for, offenses enumerated in 18 U.S.C. § 2516.

2. l am currently assigned to the DEA Knoxville Resident Office. I have extensive
training and experience in conducting investigations of criminal activity, including; debriefing
confidential sources (CSs) regarding known criminal activity, conducting surveillance of persons
involved in criminal activity, and conducting searches for evidence to verify suspicion of
criminal activity. Criminal activity of specific interest to the DEA includes trafficking of
controlled substances l have experience assisting in the implementation of court-authorized
Wiretaps for investigative purposes and I am familiar With the terminology and methods of
operation used by persons involved in illegal drug distribution activities ln the performance of

my duties as both a DEA Task Force Officer and law enforcement officer, I have conducted

1
Case 3:18-mj-02134-HBG Document 2 Filed 09/_18/18 Page 1 of 15 Page|D #: 4

investigations involving narcotics drug trafficking, and other criminal investigations throughout
the past six years that involve violations of state and federal laws l have been involved in the
detection and investigation of federal narcotics violations including the sale, distribution,
possession, and conspiracy to possess or sell and distribute various narcotics and controlled
substances the use of communication facilities such as telephones cellular telephones and other
relevant avenues that are commonly used to facilitate narcotics violations. l have received
training in a variety of criminal enforcement methods including, but not limited to narcotics
enforcement efforts case development, procedures investigative techniques interdiction
techniques asset forfeiture investigations and other standardized methods of investigation of
narcotics offenses l have received this and other training courtesy of DEA, Appalachia High
lntensity Drug Trafficking Area (HIDTA), Walters State Community College, and local agencies
such as the 7th JCTF and the ORPD. lnvestigating numerous violations of state and federal
narcotics laws over the past six years in the Eastern District of Tennessee (EDTN), l have been
successful in the arrests and convictions of numerous individuals associated with the distribution
of narcotics As a result of these investigations and prosecutions l have become familiar with
the various methods and techniques utilized in the sale and distribution of various controlled
substances by individuals within the EDTN and elsewhere. I have become familiar with
numerous codes slang terms and related terminology employed by individuals within the EDTN
to refer to controlled substances such as heroin and crystal methamphetamine l have kept
abreast of various narcotics violators and have corroborated intelligence regarding narcotics
violations from agents of the DEA, Tennessee Bureau of lnvestigation (TBI), 7th JCTF, and

other local law enforcement authorities located in the EDTN and surrounding areas

2
Case 3:18-mj-O2134-HBG Document 2 Filed 09/18/18 Page 2 of 15 Page|D #: 5

3. Based on all of my experience investigating the trafficking of controlled
substances to include heroin, methamphetamine, cocaine, prescription narcotics and marijuana,
as well as from reading reports made available by other law enforcement officers and agencies I
have learned that:

a. Narcotics traffickers often place assets including accounts at financial
institutions in names other than their own to avoid the detection of these assets by the
government or other law enforcement agencies Even though these assets are in other persons'
names the drug dealers continue to use these assets and exercise dominion and control over
them;

b. Large-scale narcotics traffickers often maintain large amounts of United States
currency on hand to maintain and finance their on-going narcotics business

c. Narcotics traffickers commonly maintain books records receipts notes
ledgers airline tickets money orders cashier check receipts photographs and other papers
relating to the transportation, ordering, sale and distribution of controlled substances

d. Narcotics traffickers commonly “front” controlled substances to their
customers for little to no money at first, with the expectation of being paid for them later; and
that the aforementioned items in paragraph “c” are maintained by suppliers of illegal drugs so
they can account for their drugs account for the money owed for these drugs and account for
customers and others who have possession of, or owe money for these drugs;

e. lt is common for large-scale narcotics traffickers to secrete contraband,
proceeds of drug sales and records of drug transactions in secure locations both within and
outside their residences and businesses to conceal them from other drug traffickers and law

enforcement authorities

3
Case 3:18-mj-O2134-HBG Document 2 Filed 09/18/18 Page 3 of 15 Page|D #: 6

f. Persons involved in large-scale narcotics trafficking often conceal in their
residences businesses safe deposit boxes safes vaults obscure locations and vehicles the
following: stashes of drugs large amounts of currency, financial instruments and other items of
value representing the proceeds of drug transactions and evidence of financial transactions
relating to obtaining, transferring, secreting, or spending large sums of money made from illegal
narcotic trafficking activities

g. When narcotics traffickers collect proceeds from the sale of drugs they often
attempt to legitimize these profits and make them appear to have come from legal sources To
accomplish this goal, drug traffickers often use foreign and domestic banks and their attendant
services securities cashier's checks money orders bank drafts letters of credit, brokerage
houses trusts partnerships shell corporations and.business fronts

h. Narcotics traffickers commonly maintain addresses or telephone numbers in
books or papers which reflect the names addresses and telephone numbers for their associates
in the drug trafficking organization;

i. Narcotics traffickers take, or have in their possession photographs of
themselves their associates their.properties and their products

j. Narcotics traffickers usually keep paraphernalia for cutting, packaging,
weighing and distributing their drugs This paraphernalia includes but is not limited to, scales
packaging material, adulterants and plastic bags and

k. Persons involved in illegal narcotics trafficking routinely use radio scanners to
monitor the activities of law enforcement agencies in order to protect themselves from law
enforcement These persons also routinely use two-way radios to communicate with other

traffickers as drugs are being moved from point to point.

4
Case 3:18-mj-O2134-HBG Document 2 Filed 09/18/18 Page 4 of 15 Page|D #: 7

4. On the basis of the entire contents of this Affidavit, l believe there is probable
cause for the issuance of a search warrant for the property described herein and in Attachment A,
and for the purpose of seizure of physical evidence, as set forth in Attachment B.

5. This Affidavit is submitted in support of an application for an order authorizing
the search of an American Security Products safe, identification number 0052571, currently in
the custody of the Drug Enforcement Administration and 5th J udicial Drug Task Force (Sth
JDTF), as described in Attachment A.

6. As set forth herein, there is probable cause to believe there exists evidence, fruits
and instrumentalities of violations of 21 U.S.C. §§ 846 and 841(a)(l).and 18 U.S.C. §§
l956(a)(1) and 1956(h).

7. The facts provided in this affidavit are based in part on information provided by a
confidential source; other law enforcement agencies on business records on information gained
through government and open-source searches on recorded jail telephone conversations cord
ordered intercepted wire and electronic communications on other information noted herein, and
on my experience and background as a DEA TFO. This affidavit is intended to show merely that
there is sufficient probable cause for the requested warrant and does not set forth all of my
knowledge about this matter.

8. This affidavit is based on my personal knowledge and participation in this
investigation, as well as through interviews and analysis of reports both written and verbal,
provided by other federal, state, and local law enforcement officers and employees during the
course of their official duties and through the analysis of telephone toll information and other

information within the investigation On the basis of my personal participation, knowledge of

5
Case 3:18-mj-O2134-HBG Document 2 Filed 09/18/18 Page 5 of 15 Page|D #: 8

and familiarity with this investigation, and on the basis of other information, which l have
reviewed and determined to be reliable.

9. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations 21 U.S.C. §§ 846 and 84l(a)(1) and 18 U.S.C.
§§ l956(a)(l) and l956(h); have been committed by David WELLS and others known and
unknown. There is also probable cause to search the safe described in Attachment A for
evidence of these crimes

CONFIDENTIAL SOURCES

10. Confidential Source 2 (CS-2) is a confidential`source who has provided accurate,
truthful, detailed, and reliable information to law enforcement officers with the Blount County
Sheriff’s Office and DEA. CS-2 has several minor driving and alcohol related misdemeanor
charges but also has a burglary charge in 2001, battery charge in 2004, and a sale and delivery of
Schedule ll charge in 2012. CS-2 was also arrested in 2018 for sale and delivery of Schedule Vl.
CS-2 has been a documented confidential source for the DEA since Ma_rch 20, 2018. Law
enforcement officers have determined the information provided has been accurate, reliable, and
truthful through independent investigation and corroboration, including the use of consensual
recordings physical surveillance, and knowledge previously acquired by law enforcement
officers I believe the information supplied by CS-2 is trutliful, reliable, and accurate. CS-2 is
cooperating with law enforcement in this investigation for potential consideration of criminal
charges No promises or guarantees of reduction or dismissals of criminal charges have been
made to CS-2 in exchange for CS-2’s cooperation

11. Confidential Source 3 (CS-3) is a confidential source who has provided accurate,

truthfiil, detailed, and reliable information to law enforcement officers with DEA. CS-3 has

6
Case 3:18-mj-O2134-HBG Document 2 -Filed 09/18/18 Page 6 of 15 Page|D #: 9

misdemeanor charges for driving and narcotics related incidents CS-3 has a violation of
probation for theft over $1,000 in 2012 and another violation of probation for aggravated
burglary in 2013. CS-3 has been a documented confidential source for the DEA since May 10,
2018. Law enforcement officers have determined the information provided has been accurate,
reliable, and truthful through independent investigation and corroboration, physical surveillance,
and knowledge previously acquired by law enforcement officers l believe the information
supplied by CS-3 is truthful, reliable, and accurate. CS-?> is cooperating with law enforcement in
this investigation for potential consideration of criminal charges No promises or guarantees of
reduction or dismissals of criminal charges have been made to CS-3 in exchange for CS-3 ’s
cooperation
BACKGROUND OF THE INVESTIGATION

12. Since March 2017, the DEA, the 5th JDTF, and other area law enforcement
agencies have conducted a joint investigation into a marijuana DTO that is based in several
counties in the EDTN, to include Knox, Sevier, Blount, and Anderson. The investigation has
revealed that David WELLS, a.k.a. “Jay” and others are involved in a marijuana distribution
conspiracy. During the course of the investigation, law enforcement officers have identified
telephone numbers used by WELLS and others to conduct marijuana transactions This
investigation has revealed WELLS acquires several hundred-pound quantities of marijuana from
a Northern California source of supply (SOS) by driving across the country with a heavy-duty
pickup truck that has dual wheels in the rear (dually truck) and camper.

13. Law enforcement debriefed CS-2 about the WELLS DTO. CS-2 stated that he
had previously gone to California to assist WELLS in transporting marijuana back to Tennessee.

Specifically, CS-2 and WELLS flew to California together while a male unknown to CS-2 drove

7
Case 3:18-mj-O2134-HBG Document 2 Filed 09/18/18 Page 7 of 15 Page|D #: 10

a dually truck pulling a camper to California. Upon aniving in California, CS-2 assisted with
paying for the marijuana and loading the marijuana into the camper. CS-2 and WELLS then
flew back to Tennessee. CS-2 stated that he had personally been on trips to California where he
and WELLS purchased seven hundred pounds of marijuana, six hundred being for WELLS and
one hundred being for CS-2. CS-2 estimated he made this trip with WELLS on three occasions
with different amounts of marijuana being purchased each time. CS-2 advised law enforcement
that WELLS Was currently living on Cresthill Road, Louisville, Tennessee, and had two, six foot
safes at his residence. CS-2 went further to say that WELLS stored marijuana at the residence
From my training, experience, and knowledge of this investigation, l believe that WELLS stores
large amounts of marijuana at his residence located at 1216 Cresthill Drive, Louisville,
Tennessee, until he (WELLS) can distribute out pound amounts of marijuana at a time.
PROBABLE CAUSE

American Security Products safe, identification number 0052571, currenth in the
custody of the Drug Enforcement Administration and the 5th Judicial Drug Task Fore:

14. On May 5 , 2018, CS-3 informed law enforcement that he and WELLS had made a
trip to a residence located at 3139 Easy Street, Pigeon Forge, Tennessee. CS-3 advised law
enforcement that it was the second residence on the right and was a two story house with white
columns and had two garage doors on the left side of the residence. CS-3 stated that he and
WELLS went inside the residence to a safe located in the garage. CS-?) stated that WELLS opened v
the safe and retrieved a black backpack. CS-3 stated that the CS and WELLS took $50,000 in bulk
cash to pay for a down payment on a piece of property but that the bag contained another $200,000

according the WELLS. CS-3 advised law enforcement that there were several firearms including

8
Case 3:18-mj-O2134-HBG Document 2 Filed 09/18/18 Page 8 of 15 Page|D #: 11

pistols and rifles along with two additional backpacks inside the safe. CS-3 Was unable to provide
any information as to what was in the additional backpacks

15. Law enforcement determined that the residence located at 313_9 Easy Street, Pigeon
Forge, Tennessee, is a property owned by Jeremy SCH]\/IID. SCl-ll\/IID currently resides directly
across the street at 3136 Easy Street, Pigeon Forge, Tennessee. The utilities at 3139 Easy Street,
Pigeon Forge, Tennessee are in SCHMID’s wife’s name, Misty Schmid. L_aw enforcement
officers provided CS-3 with a picture of 3139 Easy Street, Pigeon Forge, Tennessee. CS-3 advised
law enforcement that the house in the picture was the house that CS-3 and WELLS went to. CS-3
confirmed that the house in the picture was the residence With the safe in the garage that contained
bulk cash, firearms and two additional backpacks CS-3 also advised that SCHMID was a
distributor of marijuana for the WELLS DTO.

16. On August 21, 2018, CS-3 informed law enforcement that WELLS had contacted
him and was looking for a forklift so he (VVELLS) could move his safes around. CS-3 also
informed law enforcement that WELLS was also inquiring about locating waterproof 55- gallon
drums CS-3 stated that WELLS was also looking for industrial grade equipment for digging.

17. On August 25, 2018, utilizing a court-authorized pole camera, law enforcement
observed an older model van pulling a trailer enter WELLS’ driveway at 1216 Cresthill Drive,
Louisville, Tennessee Law enforcement noticed that on the trailer was a forklift. Law enforcement
observed unknown individuals drive the forklift off of the trailer and back around the residence out
of sight. Law enforcement attempted to initiate surveillance to identify the unknown individuals
but the van and trailer had already left the area.

18. On September 5, 2018, CS-3 informed law enforcement that WELLS had told him

that he (WELLS) needed to get up to Jeremy’s (SCHMID) house to “move out that safe.” l asked

9
Case 3:18-mj-O2134-HBG Document 2 Filed 09/18/18 Page 9 of 15 Page|D #: 12

CS-3 if he remembered what the safe looked like. CS-3 stated that he couldn’t really remember
what the safe looked like but that it was big, a lighter color, and on a pallet.l Based on my training,
experience, and knowledge of this investigation, l believe that WELLS was planning to move drug
proceeds to hide it, possible bury it, in attempts to thwart law enforcement from being able to locate
the bulk cash, guns and marijuana

19.. On September 6, 2018, utilizing a court-authorized GPS tracking device on
WELLS’ 2016 Toyota Tundra, law enforcement observed WELLS on Easy S'treet at an
approximate address of 3129 Easy Street, Pigeon Forge, Tennessee. The GPS tracking showed him
at this location for one hour and 23 minutes v

20. On September 10, 2018, law enforcement executed a search warrant at WELLS’
residence located at 1216 Cresthill Diive, Louisville, Tennessee. Law enforcement made contact
with WELLS and after speaking with WELLS’ lawyer and waiving his Miranda rights WELLS
agreed to speak with law enforcement WELLS stated he has driven and flown to California to
acquire marijuana that he resales in the Eastern District of Tennessee WELLS stated that he would
use a currier by the name of “Randy” to transport the money to California to pay for the marijuana
and then bring the marijuana back to Tennessee. WELLS stated that he would pay Randy $30,000
in cash for each trip. WELLS stated that he has been doing this for over two years and would go to
California approximately three to four times per year.

2l. During the interview with WELLS, l asked about the two safes located in the
basement of his residence WELLS stated that one of the safes was open and empty and that the

other safe had approximately one pound of marijuana inside of it. WELLS stated that he had close

 

l On September 10, 2018, agents observed a safe matching this description at Jeremy SCHMID’$ house
located at 3139 Easy Street, Pigeon Forge, Tennessee.

10
Case 3:18-mj-02134-HBG Document 2 Filed 09/18/18 Page 10 of 15 Page|D #: 13

to 200 pounds of marijuana inside the enclosed trailer for which law enforcement also had a search
warrant. Law enforcement recovered approximately 171 pounds of marijuana from that trailer. A
short time later, WELLS and l went to the basement where the safes were located. Once in the
basement, l confirmed that one of the safes Was open and empty. WELLS opened the second safe
and approximately one pound of marijuana, MDMA, two boxes of shotgun shells some j ewelry,
and bank information Was found inside l asked WELLS if he had any other safes and WELLS
stated that he had two safes at his mattress store located off Lovell Road in Knoxville, Tennessee
WELLS stated that one of the safes had fallen over and could not be used, and that the other safe
was empty. l asked WELLS if he had any other safes and WELLS stated he did not. l informed
WELLS that his cooperation was important and that he should not keep anything from them and
then asked him specifically if he had a safe located at Jeremy SCHMlD’s residence on Easy Street
in Pigeon Forge, Tennessee WELLS replied that he never had a safe up there and that there was
not one there now. WELLS became agitated, put his hands over his face, and stated that he should
not have listened to his lawyer and cooperated and that he shouldn’t have said anything At that
point, WELLS>refused to continue speaking with law enforcement l explained to WELLS that
since WELLS was a convicted felon, he was not-allowed to possess ammunition

22. Later that evening on September 10, 2018, law enforcement made contact with
Misty Schmid at her residence located at 3136 Easy Street, Pigeon Forge, Tennessee Misty stated
that her husband Jeremy was out working and called him to return to the residence A short time
later, SCHMID arrived at the residence Law enforcement asked SCHMID if he knew David
WELLS and SCHMID stated that he was a client of his and somewhat a friend. Law enforcement
asked SCHMID if he stored anything for WELLS at any of his businesses and/or residences

SCHMID stated that WELLS asked him if he could store a few things with him and SCHMID

11
'Case 3:18-mj-02134-HBG Document 2 Filed 09/18/18 Page 11 of 15 Page|D #: 14

agreed to it to help his client out. SCHl\/HD walked law enforcement across the street to 3139 Easy
Street (the same address that CS-3 positively identified in a photograph) and opened the garage
SCHN.[ID pointed to a safe in the back of the garage and stated that the safe was the only item that
wasn’t there before WELLS dropped off what he wanted SCHMID to keep to store SCHMID
stated that WELLS moved the safe into that garage approximately a few years ago but couldn’t
remember exactly when WELLS moved it in SCHMID stated that he had no idea what was in the
safe or what the combination was Law enforcement had SCHMID sign a consent form to seize the
safe from the property. Law enforcement took custody of the safe and transported it to the 5th
Judicial Drug Task Force where l maintained visual contact of the safe throughout the duration of
the transport

23. On September 11, 2018, a K-9 Sergeant with the Blount County Sheriff’ s Office had
his K-9 walk around the safe at the 5th Judicial Drug Task Force. The K-9 made a positive alert on
the safe

CONCLUSION

24. Based on the information contained in this affidavit, l request that there is
probable cause to search the aforementioned safe in order to obtain evidence of illegal drug
trafficking and proceeds And it is further requested that the Court issue the proposed search
warrant.

REOUEST FOR SEALING

25. l further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

12
Case 3:18-mj-02134-HBG Document 2 Filed 09/18/18 Page 12 of 15 Page|D #: 15

the targets of the investigation Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation

Respectfully submitted,

»- '

 

Zacharwddefer, 'I{Qs_k/Fbrce Officer
Drug Enforcement Administration

/
Subscribed and sworn to before me on September j_/, 2018.

GM@%/-a

H. Bruce Guyton
UNITED STATES MAGISTRATE JUDGE

 

13
Case 3:18-mj-02134-HBG Document 2 Filed 09/18/18 Page 13 of 15 Page|D #: 16

ATTACHN[ENT A
Property to be searched

An American Security Products safe, identification number 0052571, currently in the custody of
the Drug Enforcement Administration and the 5th J udicial Drug Task Force:

Bélf?u_*-“= .
' udmnlr¥.l'\“

 

Case 3:18-mj-02134-HBG Document-2 Filed 09/18/18 Page 14 of 15 Page|D #: 17

ATTACHMENT B
Description of Items to be Searched for and Seized:

Narcotics firearms amrnunition, U.S. Currency; bookkeeping records (to include, receipts
schedules tickets notes ledgers and other documents relating to the transportation ordering,
purchasing, storage, and distribution of marijuana, to include keys to storage units); address
books financial records (including bank statements and records money drafts letters of credit,
money orders and cashier’s checks passbooks bank checks wire transfer receipts and records
stocks bonds vehicle titles and keys to safe deposit boxes) which evidence the obtaining,
transferring, and concealment of the proceeds and assets associated with drug trafficking;
photographs of drug customers and suppliers and other coconspirators photographs of assets
acquired from the sale of controlled substances and mail, bills and other documents which

indicate dominion, ownership or control of the residence and vehicles

Case 3:18-mj-02134-HBG Document 2 Filed 09/18/18 Page 15 of 15 Page|D-#: 18

